DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed January 31, 2022, has been entered.  Claims 1-2, 5, 10-11, 13, 16-18, 20-21, 24-25, 28-29, 32-33, and 37-40 remain pending in the application.  Applicant’s amendments to the claims have overcome each and every 112 (b) rejection previously set forth in the Non-Final Office Action mailed November 1, 2021. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5, 10-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 2015/0100045 A1), in view of Harrison (US 20200253786 A1), or alternatively in view of Locke (US 2014/0005618 A1).
Regarding claim 1, Allen discloses a system for controlling negative pressure therapy (Title, “Negative Pressure Wound Therapy Apparatus”) using properties of fluids at a tissue site (para [1002]- and [1009] teach sensor are used to measure temperature, pressure, and humidity properties of fluids including gas and liquids under a wound overlay), the system comprising:
 a dressing interface (wound dressing B110, para [1042], Fig. B1) for coupling a source of negative-pressure to the tissue site (pump B150, para [1042], Fig. B1), the dressing interface comprising: 
a housing (cover A98 as an example, para [0876], Fig A3B, alternative housing is first housing portion 3004 [para [0655]; Fig 99], second housing portion 3006 [para [0655], Fig. 99],  housing 1002 attached to pump assembly 1000 [para 0507], Fig 41A-41G]) having a therapy cavity including an opening configured to be disposed in fluid communication with the tissue site (para [0876]-[0880] teach the cover A98 is attached to electronic components including one or more processor [para [0444]] and a  pump that supplies negative pressure a fluid [air] to the tissue site; Fig A3B), a negative-pressure port (port B120, para [1042], Fig. B1) adapted to fluidly couple the therapy cavity to the source of negative- pressure (pump B150, para [1042], Fig. B1), and a vent port (exhaust openings 3058, para [0663], Fig. 
a pressure sensor (sensor 3112, para [0447], Fig. 99) in fluid communication with the therapy cavity and configured to sense the pressure of the fluids at the tissue site (para [0447] teaches the pressure sensor may measure pressure used to calculate flow rate so that the desired level of negative pressure is achieved in a wound cavity or under the dressing); 
a humidity sensor (para [1002] teaches a saturation sensor, or humidity sensor; para 1009, near end, teaches a humidity sensor) in fluid communication with the therapy cavity and configured to sense the humidity of the fluids at the tissue site (by its name, “a humidity sensor” is a sensor that measures humidity; para [1009] teaches the sensor measures moisture at the tissue site); 
a temperature sensor (para [1002] teaches a temperature sensor) in fluid communication with the therapy cavity (para [1002] teaches the temperature of the dressing of the therapy cavity is measured) and configured to sense the temperature of the fluids at the tissue site (para [1002] teaches the temperature sensor measures temperature wherein an array of lights are illuminated as temperature at the therapy cavity increases); and 
a processing element (para [0444] states “The pump assembly can include a controller or processor 3102. In any embodiments disclosed herein, the controller 3102 can be a general purpose processor, such as a low-power processor. In other embodiments, the controller 3102 can be an application specific processor. In any embodiments disclosed herein, the controller 3102 can be configured as a "central" processor in the electronic architecture of the pump assembly, and the controller 3102 can coordinate the activity of other controllers, such as a user interface controller 3106, I/O interface controller 3117, negative pressure control module 3108, communications interface controller 3118, and the like.”) mounted to the housing outside the therapy cavity ((para [0876]-[0880] 
Allen does not explicitly state the claim limitations the pressure sensor mounted to the housing, the humidity sensor mounted to the housing, and the temperature sensor mounted to the housing. Para [0876]-[0880] of Allen teaches the housing, or cover, comprises electronic components including a pump assembly; para [0444] teaches the pump assembly 100 comprises a controller or processor 3102 and electrical components may be mounted on one or more printed circuit boards.  Para [0071] teaches a housing comprising a printed circuit board (PCB). 
However, Harrison teaches a negative pressure wound treatment dressing wherein sensors (electronic components) are located on a printed circuit board mounted on a cover as illustrated in Fig. 10B and described in para [0104]. There is limited space within a dressing to organize electronic parts and the electronic components are taught to be placed on a printed circuit board mounted in a housing.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Allen such that housing comprises a PCB including the pressure sensor, humidity sensor and temperature sensor mounted thereon as taught by Harrison.
Alternatively, in a similar art, Locke teaches reduced pressure dressings.  Para [0030] states “a first processor 124, coupled to the RFID antenna 122, and a first sensor 126 coupled to the first or housing.”  There is limited space within a dressing to organize electronic parts and the electronic components are taught to be placed on a printed circuit board mounted in a housing or the housing itself. 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Allen such that the pressure sensor is mounted to the housing, the humidity sensor is mounted to the housing, and the temperature sensor is mounted to the housing as taught by Locke for placing electronic components in the vicinity of the dressing.

Regarding claim 2, dependent from claim 1, Allen does not explicitly state wherein the pressure sensor, the humidity sensor, and the temperature sensor are disposed within the therapy cavity.
However para [1009] teaches the sensors (including the temperature, pressure, and humidity sensors) may be located in the dressing, under the backing layer or overlay, or adjacent to the pump that is attached to the housing, or cover. In addition, there are only a finite number of identified, predictable solutions of placing sensors within a dressing assembly with a reasonable expectation of success and it would have been obvious of placing a sensor in a dressing.  
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Allen such that the pressure sensor, the humidity sensor, and the temperature sensor are disposed with the therapy cavity to enhance wound healing by regulating the physical characteristic of the wound during negative pressure wound therapy so that these characteristics are within a target therapeutic range.


However para [1009] Allen teaches the sensors (including the temperature, pressure, and humidity sensors) may be located in the dressing, under the backing layer or overlay, or adjacent to the pump that is attached to the housing, or cover. Para [0876] teaches where the pump assembly A92, within a cover or housing, is located on top of the dressing A96, outside of the therapy cavity, as illustrated in Fig. A3A-A3C and Fig. A10A. As stated above, for claim 1, Harrison and Locke teach housings comprising sensors taught by Allen to be located outside the therapy cavity (para [0876]).  In addition, there are only a finite number of identified, predictable solutions of placing sensors in/on a dressing assembly with a reasonable expectation of success and it would have been obvious to try placing the pressure sensor, the humidity sensor, and the temperature sensor so they are disposed outside of the therapy cavity.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Allen such that the pressure sensor, the humidity sensor, and the temperature sensor are disposed outside the therapy cavity. 

Regarding claim 10, dependent from claim 1, Allen discloses the claim limitation wherein the processing element further comprises a microprocessor (central processor 3102; para [0444]) and a transmitter (communication processor 3118; para [0449]) and is configured to process and transmit the property signals for assessing the flow characteristics of the system.  As stated above for claim 1, para [0444] of Allen states “The pump assembly can include a controller or processor 3102. In any embodiments disclosed herein, the controller 3102 can be a general purpose processor, such as a low-power processor. In other embodiments, the controller 3102 can be an application specific processor. In  "central" processor (microprocessor) in the electronic architecture of the pump assembly, and the controller 3102 can coordinate the activity of other controllers (controller), such as a user interface controller 3106, I/O interface controller 3117, negative pressure control module 3108, communications interface controller 3118, and the like.”  Consequently, the controller that is central processor of information that can coordinate the activity the activity of the other controllers is the microprocessor.  Para [0449] states “A communication interface controller or processor 3118 can be configured to provide wired and/or wireless connectivity.  The communication processor 3118, or transmitter, can utilize one or more antennas (not shown) for sending [transmitting] and receiving data.”  Para [0047] teaches the controller.  Para [0447] states “The controller 3102 can receive information from one or more sensors 3112 placed in a suitable location in a fluid flow path. In any embodiments disclosed herein, the controller 3102 can measure pressure in the fluid flow path, using data received from one or more pressure sensor 3112, calculate the rate of fluid flow, and control the negative pressure source 3110 so that desired level of negative pressure is achieved in a wound cavity or under the dressing.” 

Regarding claim 11, dependent from claim 10, Allen discloses the claim limitation wherein the system further comprises a controller (controller 3102 described in above in claim 10 that is managed by the microprocessor 3102) for receiving the property signals from the processing element (sensor 3112) and is further configured to assess the flow characteristics of the system (as defined above in claim 10).  

Regarding claim 13, dependent from claim 11, Allen discloses the claim limitation wherein the system is configured to be fluidly coupled to a pump (pump B150, para [1042], Fig. B1) for providing negative-pressure to the dressing interface and the tissue site, and wherein the system further comprises a sensor (sensor 3112) electrically coupled to the controller (controller 3102 described in . 
 
Claims 16-18, 20-21, 24-25, 28-29, 32-33, 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 2015/0100045 A1), in view of Harrison (US 20200253786 A1), or alternatively in view of Locke (US 2014/0005618 A1) further in view of Trerice (What is an Electronic Controller?).
 Regarding claim 16, dependent from claim 1, Allen does not explicitly state wherein the flow characteristics of the system include a blockage state condition within the system, and wherein the controller (controller 3102 described in above in claim 10 that is managed by the microprocessor 3102) is configured to provide an alarm indicative of the blockage state condition based on the property signals, the pump pressure, and the duty cycle.
Para [1009] of Allen, near the bottom, states “the moisture sensor can be positioned close to or adjacent the wound facing side of the filter or otherwise adjacent to the pump assembly or port to indicate the dressing is saturated or the fluid level is close to the level that will result in blockage to the filter, which could inhibit further negative pressure transmission from the pump assembly.” The top of para [1009] teaches one or more sensors therein can trigger an alarm when a threshold level or when one or more predetermined levels of saturation with the dressing has been reached.  Para [1002] teaches pressure sensors, temperature sensors, or saturation [humidity] sensors illuminate lights as the level or reduced pressure, the level of temperature, or the saturation level under the overlay increases.  , 550 U.S. at 419, 82 USPQ2d at 1396.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Allen such that wherein the flow characteristics of the system include a blockage state condition within the system, and wherein the controller is configured to provide an alarm indicative of the blockage state condition based on the property signals, the pump pressure, and the duty cycle as taught by Allen and Trerice to enhance wound healing.

Regarding claim 17, dependent from claim 16, Allen does not explicitly disclose the claim limitation wherein the controller (controller 3102 described in above in claim 10 that is managed by the microprocessor 3102) provides an alarm indicative of the blockage state condition when the temperature, the duty cycle, and the pump pressure increase.  
However, as stated in claim 16, the bottom of para [1009] of Allen teaches moisture sensors detect fluid levels close to the level that will result in blockage to the filter. The top of para [1009] teaches one or more sensors therein can trigger an alarm when a threshold level or when one or more predetermined levels of saturation with the dressing has been reached.  Para [1002] teaches pressure sensors, temperature sensors, or saturation [humidity] sensors illuminate lights as the level or reduced pressure, the level of temperature, or the saturation level under the overlay increases.  Para [0447] states “The controller 3102 can receive information from one or more sensor 3112 placed in a suitable location in a fluid flow path. In any embodiments disclosed herein, the controller 3102 can measure , 550 U.S. at 419, 82 USPQ2d at 1396.


Regarding claim 18, dependent from claim 17, Allen does not explicitly disclose the claim limitation wherein the controller (controller 3102 described in above in claim 10 that is managed by the microprocessor 3102) provides an alarm indicative of the blockage state condition when the humidity increases.  
However, as stated in claim 16, para [1009], near the bottom, teaches moisture sensors may detect fluid levels close to the level that will result in blockage to the filter. The top of para [1009] teaches one or more sensors therein can trigger an alarm when a threshold level or when one or more predetermined levels of saturation with the dressing has been reached.  Para [1002] teaches pressure sensors, temperature sensors, or saturation [humidity] sensors illuminate lights as the level or reduced pressure, the level of temperature, or the saturation level under the overlay increases.  Para [0447] states “The controller 3102 can receive information from one or more sensor 3112 placed in a suitable location in a fluid flow path. In any embodiments disclosed herein, the controller 3102 can measure pressure in the fluid flow path, using data received from one or more pressure sensors 3112, calculate the rate of fluid flow, and control the negative pressure source 3110 so that desired level of negative pressure is achieved in a wound cavity or under the dressing.” The controller 3102 controls the negative pressure source by increasing or decreasing the speed, or duty cycle, of the pump.  Trerice, state “An intrinsic property of a controller is that it receives an input signal from a measured process variable, compares this value with that of a predetermined control point value (set point), and determines the , 550 U.S. at 419, 82 USPQ2d at 1396.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Allen such that the controller provides an alarm indicative of the blockage state condition when the humidity increases as taught by Allen and Trerice to provide an alarm indicative of the blockage state to enhance wound healing.


Para [413] of Allen teaches the controller and sensors measure the leak state of the system from a normal to low leak rate to a very high leak rate.   Para [1009] teaches one or more sensors can trigger an alarm when a threshold level has been reached.  Para [1002] teaches pressure sensors, temperature sensors, or saturation [humidity] sensors illuminate lights as the level or reduced pressure, the level of temperature, or the saturation level under the overlay increases.  Para [0447] states “The controller 3102 can receive information from one or more sensor 3112 placed in a suitable location in a fluid flow path. In any embodiments disclosed herein, the controller 3102 can measure pressure in the fluid flow path, using data received from one or more pressure sensors 3112, calculate the rate of fluid flow, and control the negative pressure source 3110 so that desired level of negative pressure is achieved in a wound cavity or under the dressing.” The controller 3102 controls the negative pressure source by increasing or decreasing the speed, or duty cycle, of the pump.  Trerice, state “An intrinsic property of a controller is that it receives an input signal from a measured process variable, compares this value with that of a predetermined control point value (set point), and determines the appropriate amount of output signal required by the final control element to provide corrective action within a control loop.  An electronic controller uses electrical signals and digital algorithms to perform its receptive, comparative, and corrective functions.”  Trerice also teaches that most controller include alarms which signal an external device to perform a specific task at a predetermined set point. Allen teaches one or more pressure sensors are used to measure the pressure of the system in one or more locations including the pump.  The duty cycle corresponds to the output of negative pressure from the pump that is measured , 550 U.S. at 419, 82 USPQ2d at 1396.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Allen such that wherein the flow characteristics of the system include an air leak state within the system, and wherein the controller is configured to provide an alarm indicative of the air leak state based on the property signals, the pump pressure, and the duty cycle as taught by Allen and Trerice so that the negative pressure in the system stays in a therapeutic range to enhance wound healing. 

Regarding claim 21, dependent from claim 20, Allen discloses the claim limitation wherein the controller (controller 3102 described in above in claim 10 that is managed by the microprocessor 3102) provides an alarm indicative of the air leak state (para [0413] and [0416] teach the controller provides an alarm indicative of the air leak state.)
As stated in claim 20, there are only a finite number of identified, predictable solutions of identifying an air leak state in a system based on flow characteristics of the system including increases in , 550 U.S. at 419, 82 USPQ2d at 1396.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Allen such that the controller provides an alarm indicative of air leaks state when the pump pressure and duty cycle increases as taught by Allen and Trerice so that the negative pressure in the system stays in a therapeutic range to enhance wound healing.

Regarding claim 24, dependent from claim 1, wherein the flow characteristics of the system include a fluid leak state (Para [0413] of Allen teaches the controller and sensors measure the leak state of the system from a normal to low leak rate to a very high leak rate) within the system, and wherein the controller is configured to provide an alarm indicative of the fluid leak state (Para [o416] teaches an alarm for leaks).
Allen is does not explicitly state the claim limitation wherein the alarm indicative of the fluid leak state is based on the property signals, the pump pressure, and the duty cycle.  
Para [0413] of Allen teaches the controller and sensors measure the leak state of the system from a normal to low leak rate to a very high leak rate.   Para [1009] teaches one or more sensors can trigger an alarm when a threshold level has been reached.  Para [1002] teaches pressure sensors, temperature sensors, or saturation [humidity] sensors illuminate lights as the level or reduced pressure, the level of temperature, or the saturation level under the overlay increases.  Para [0447] states “The controller 3102 can receive information from one or more sensor 3112 placed in a suitable location in a fluid flow path. In any embodiments disclosed herein, the controller 3102 can measure pressure in the fluid flow path, using data received from one or more pressure sensors 3112, calculate the rate of fluid 
As stated above, Allen teaches one or more pressure sensors are used to measure the pressure of the system in one or more locations including the pump pressure. The duty cycle corresponds to the output of negative pressure from the pump that is measured by pressure sensors.  If the pump is turned on, then the duty cycle is at its maximum and the pump will supply a lot of negative pressure that is measured by the pressure sensors.  If the pump is turned off, then the duty cycle is at its minimum and the pump will supply no negative pressure that is measured by the pressure sensors.   The pressure sensors measure when the duty cycle of a pump increases and decreases.  Allen and Trerice teach a controller that monitors, regulates, and controls, a pump to maintain the negative pressure within a therapeutic target range in the system.  There are only a finite number of identified, predictable solutions of identifying an air leak state in a system based on flow characteristics of the system including the property signals, the pump pressure, and the duty cycle, so that the negative pressure in the system stays in a therapeutic range to yield predictable results of enhancing wound healing.  MPEP 2141, Section III, KSR, 550 U.S. at 419, 82 USPQ2d at 1396.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify 

Regarding claim 25, dependent from claim 24, Allen discloses the claim limitation wherein the controller (controller 3102 described in above in claim 10 that is managed by the microprocessor 3102) provides an alarm indicative of the fluid leak state when the humidity increases (para [0413] teaches measuring the rate of flow of fluid including liquid, or humidity and identifying the leak state of the system.  As fluid rate increases, so does the humidity. Para [0416] teaches the system has a leak alarm).
Allen is silent regarding the claim limitation wherein the alarm indicative of the fluid leak state when the temperature increases.  
As stated in claim 24, Allen and Trerice teach a controller (controller 3102 described in above in claim 10 that is managed by the microprocessor 3102) that monitors, regulates, and controls, a pump to maintain the negative pressure within a therapeutic target range in the system.  There are only a finite number of identified, predictable solutions of identifying a fluid leak state in a system based on flow characteristics of the system including the property signals (including increases in temperature), so that the negative pressure in the system stays in a therapeutic range to yield predictable results of enhancing wound healing.  MPEP 2141, Section III, KSR, 550 U.S. at 419, 82 USPQ2d at 1396.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Allen such that the controller provides an alarm indicative of the fluid leak state when the humidity and temperature increases as taught by Allen and Trerice so that the temperature in the system stays in a therapeutic range to enhance wound healing.

Regarding claim 28, dependent from claim 1, Allen does not explicitly disclose the claim limitation wherein the flow characteristics of the system include a desiccation state within the system, and wherein the controller (controller 3102 described in above in claim 10 that is managed by the microprocessor 3102) is configured to provide an alarm indicative of the desiccation state based on the property signals (such as pressure, temperature, and humidity of the fluid at the tissue site as stated in claim 1), the pump pressure, and the duty cycle.  
However, Allen teaches in para [0682] that in NPWT, the absorbent layer forms a reservoir for fluid, particularly liquid, removed from the wound site and draws those fluids towards a cover layer so that the wound cavity is drier when negative pressure and an absorbent layer is applied to a wound than when they are not applied to the wound.  Para [1002] states the system includes saturation (or humidity) sensors and para [1009] states that these sensors measure fluid levels including high levels from 60% saturation to 90% saturation.  The 60% saturation is a desiccation state compared to 90% saturation. 
Para [1009] teaches one or more sensors can trigger an alarm when a threshold level has been reached.  Para [1002] teaches pressure sensors, temperature sensors, or saturation [humidity] sensors illuminate lights as the level or reduced pressure, the level of temperature, or the saturation level under the overlay increases.  Para [0447] states “The controller 3102 can receive information from one or more sensor 3112 placed in a suitable location in a fluid flow path. In any embodiments disclosed herein, the controller 3102 can measure pressure in the fluid flow path, using data received from one or more pressure sensors 3112, calculate the rate of fluid flow, and control the negative pressure source 3110 so that desired level of negative pressure is achieved in a wound cavity or under the dressing.” The controller 3102 controls the negative pressure source by increasing or decreasing the speed, or duty cycle, of the pump.  Trerice, state “An intrinsic property of a controller is that it receives an input signal 
As stated above, Allen teaches one or more pressure sensors are used to measure the pressure of the system in one or more locations including the pump.  The duty cycle corresponds to the output of negative pressure from the pump that is measured by pressure sensors.  If the pump is turned on, then the duty cycle is at its maximum and the pump will supply a lot of negative pressure that is measured by the pressure sensors.  If the pump is turned off, then the duty cycle is at its minimum and the pump will supply no negative pressure that is measured by the pressure sensors.   The pressure sensors measure when the duty cycle of a pump increases and decreases.  Allen and Trerice teach a controller that monitors, regulates, and controls, a pump to maintain the negative pressure and wound characteristics within a therapeutic target range in the system.  There are only a finite number of identified, predictable solutions of identifying a desiccation state within the system based on flow characteristics of the system including the property signals, the pump pressure, and the duty cycle, such that the negative pressure, temperature, humidity in the system stays in a therapeutic range to yield predictable results of enhancing wound healing.  MPEP 2141, Section III, KSR, 550 U.S. at 419, 82 USPQ2d at 1396.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Allen such that wherein the flow characteristics of the system include a desiccation state within the system, and wherein the controller is configured to provide an alarm indicative of the desiccation state based on the property signals, the pump pressure, and the duty cycle as taught by 

Regarding claim 29, dependent from claim 28, Allen does not explicitly state wherein the controller (controller 3102 described in above in claim 10 that is managed by the microprocessor 3102) provides an alarm indicative of the desiccation state when the humidity decreases and the duty cycle increases.  
As stated above for claim 28, Allen and Trerice teach a controller that monitors, regulates, and controls, a pump to maintain the negative pressure and wound characteristics within a therapeutic target range in the system.  There are only a finite number of identified, predictable solutions of identifying a desiccation state within the system based on flow characteristics of the system including the property signals (such as decreased humidity), and the duty cycle decrease, so that the negative pressure, temperature, humidity/dryness in the system stays in a therapeutic range to yield predictable results of enhancing wound healing.  MPEP 2141, Section III, KSR, 550 U.S. at 419, 82 USPQ2d at 1396.

Regarding claim 32, dependent from claim 1, Allen is silent regarding the claim limitation wherein the dressing interface further comprises: a pH sensor mounted to the housing in fluid communication with the therapy cavity and configured to sense the pH of the fluids at the tissue site; and wherein the processing element (para [0444] states “The pump assembly can include a controller or processor 3102. In any embodiments disclosed herein, the controller 3102 can be a general purpose processor, such as a low-power processor. In other embodiments, the controller 3102 can be an application specific processor. In any embodiments disclosed herein, the controller 3102 can be configured as a "central" processor (microprocessor 3102) in the electronic architecture of the pump assembly, and the controller 3102 can coordinate the activity of other controllers (controller 3102) is 
However, pH sensors have been used to measure the pH at wound sites, for therapeutic purposes, well before applicant’s invention.  In a similar art, Lock teaches reduced-pressure dressings including pH sensors in para [0040] and claim 2. As mentioned above, it is important to maintain the characteristics, such as temperature, pressure, humidity, and pH, at a reduced-pressure wound site within a therapeutic target range to enhance wound healing.   Allen and Trerice (as described above) and Locke teach that sensors, including pH sensors, are connected to controllers having alarms to notify the user if a threshold is not met, such as the pH of wound is outside a therapeutic target range.  If the pH is outside the therapeutic range, then the alarm is an indication that health characteristics of the tissue are in danger and need attention by the user. In addition, Locke teaches in para [0030] that a first processor 124 is coupled to the RFID antenna 122, and a first sensor 126 coupled to the first processor 124.  The first processor 124 and the first sensor 126 may be associated with a board 127 or housing.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Allen such that the dressing interface further comprises a pH sensor mounted to the housing in fluid communication with the therapy cavity and configured to sense the pH of the fluids at the tissue site; wherein the processing element is electrically coupled to the pH sensor for receiving property signals including a property signal indicative of the pH of the fluid at the tissue site, the processing element being further configured to assess the health characteristics of the tissue including its pH, temperature, pressure, and humidity.


Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Allen such that the pH sensor is disposed within the therapy cavity to take a pH measurement of the wound as taught by Locke.

Regarding claim 37, dependent from claim 32, Allen discloses the claim limitation wherein the processing element (para [0444] states “The pump assembly can include a controller or processor 3102. In any embodiments disclosed herein, the controller 3102 can be a general purpose processor, such as a low-power processor. In other embodiments, the controller 3102 can be an application specific processor. In any embodiments disclosed herein, the controller 3102 can be configured as a "central" processor (microprocessor 3102) in the electronic architecture of the pump assembly, and the controller 3102 can coordinate the activity of other controllers (controller 3102), such as a user interface controller 3106, I/O interface controller 3117, negative pressure control module 3108, communications interface controller 3118, and the like.”)  further comprises a microprocessor and a transmitter (communication processor 3118, para [0449]) and is configured to process and transmit the property signals (pressure, humidity, and temperature of the fluid at the tissue site) for assessing the health characteristics of the tissue site (as stated above the controller is connected to one or more alarms notifying a user of if the health characteristics of the tissue including pH, pressure, temperature, and humidity that have reached a threshold limit).
  


Regarding claim 39, dependent from  claim 38, wherein the health characteristics of the system include a wound progression state within the system, and wherein the controller (controller 3102 described in above in claim 10 that is managed by the microprocessor 3102) is configured to provide an alarm indicative of the wound progression state (such as an increase or decrease of pressure, temperature, humidity, pH of the wound site over time are health characteristics of the tissue that are constantly being monitored over wound progression.  Once a threshold limit is reached alarms notify the user of the health characteristics of the tissue and the current state of wound progression.  Once a threshold limit is reached alarms notify the user of the health characteristics of the tissue and the current state of wound progression) based on the property signals (pressure, temperature, humidity, pH of the wound site).  
40. (Original) The system of claim 39, wherein the controller (controller 3102 described in above in claim 10 that is managed by the microprocessor 3102) provides an alarm indicative of the wound progression state (such as an increase or decrease of pressure, temperature, humidity, pH of the wound site over time are health characteristics of the tissue that are constantly being monitored over wound progression.  Once a threshold limit is reached alarms notify the user of the health characteristics of the tissue and the current state of wound progression.  Once a threshold limit is reached alarms notify the . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 2 of copending Application No. 16/961,828 (reference application) in view of Harrison (US 20200253786 A1) or alternatively in view of Locke (US 2014/0005618 A1). 
1. (Original) A system for controlling negative pressure therapy using properties of fluids at a tissue site (‘828 claim 1, lines 1-2), the system comprising: 
a dressing interface for coupling a source of negative-pressure to the tissue site, the dressing interface (‘828 claim 1,  lines 5-6) comprising: 
a housing having a therapy cavity including an opening configured to be disposed in fluid communication with the tissue site, a negative-pressure port adapted to fluidly couple the therapy cavity to the source of negative- pressure (‘828 claim 1, lines 7-10), and a vent port adapted to fluidly couple the therapy cavity to a source of positive-pressure (‘828 claim 2, lines 1-2); 
a pressure sensor mounted to the housing in fluid communication with the therapy cavity and configured to sense the pressure of the fluids at the tissue site (‘828 claim 1, lines 11-13); 
a humidity sensor mounted to the housing in fluid communication with the therapy cavity and configured to sense the humidity of the fluids at the tissue site (‘828 claim 1, lines 14-16); 
a temperature sensor mounted to the housing in fluid communication with the therapy cavity and configured to sense the temperature of the fluids at the tissue site (‘828 claim 1, lines 17-20); and 
(‘828 claim 1, lines 21-25).
‘828 claims do not explicitly state the ‘781 claim limitations: 1) the pressure sensor mounted to the housing, 2) the humidity sensor mounted to the housing, and 3) the temperature sensor mounted to the housing. 
However, Harrison teaches a negative pressure wound treatment dressing wherein sensors (electronic components) are located on a printed circuit board mounted on a cover as illustrated in Fig. 10B and described in para [0104]. There is limited space within a dressing to organize electronic parts and the electronic components are taught to be placed on a printed circuit board mounted in a housing.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of ‘828 claims such that housing comprises a PCB including the pressure sensor, humidity sensor and temperature sensor mounted thereon as taught by Harrison.
Alternatively, in a similar art, Locke teaches reduced pressure dressings.  Para [0030] states “a first processor 124, coupled to the RFID antenna 122, and a first sensor 126 coupled to the first processor 124.  The first processor 124 and the first sensor 126 may be associated with a board 127 or housing.”  There is limited space within a dressing to organize electronic parts and the electronic components are taught to be placed on a printed circuit board mounted in a housing or the housing itself. 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify 

Response to Arguments
Applicant's arguments filed January 31, 2021, (REPLY) have been fully considered but they are not persuasive.  On page 7, of the REPLY, applicant asserts how one skilled in the art should interpret the term “dressing interface”.  The definition of the term “interface” as described by Merriam-Webster, dictionary, and provided by applicant, is “the place at which independent and often unrelated systems meet and act on or communicate with each other.”   The second definition of the term “interface” provided by Merriam-Webster dictionary is “the means by which interaction or communication is achieved at an interface.” The third definition of the term “interface” provided by Merriam-Webster dictionary is “a surface forming a common boundary of two bodies, spaces, or phases.”  The definition of the term “interface” as described by Merriam-Webster dictionary, supplied by Applicant, is very broad. One skilled in the art may use one or more of these definitions of “interface” to interpret the term “wound interface”.  The simplest interpretation, and the one taking by the examiner, is that an interface is a surface forming a common boundary between two bodies, such as the bottom surface of wound dressing B110 forming a boundry between the wound and other components of the wound dressing such as a port B120 in Fig. B1.  The examiner mapped the term “dressing interface” on top of page 6 of the non-final office action dated November 1, 2021 (NFOA) as wound dressing B110, para [1042], Fig. B1 of Allen.  As illustrated in Fig. B1, the wound dressing also allows fluid communication from the wound to the port B120 to conduit B130 to the pump B150.  The wound dressing is “a place at which independent and often unrelated systems (a dressing and a wound) meet and act on or communicate .
 
Applicant asserts on the top of page 8, of the REPLY, that the term dressing interface should be interpreted to be the structure of dressing interface 400, of Fig. 5B, provided in Applicant’s specification, but Applicant has not amended claim 1 to include structural language describing the dressing interface 400 as seen in Fig. 5.  The definition of the term “interface” defined by Merriam Webster dictionary does not include the structural components of dressing interface 400 and one skilled in the art reading claim 1 of the present invention would not understand that the term “dressing interface” refers to the specific structure of dressing interface 400 as illustrated in Fig. 5B. As discussed above, Applicant has provided a definition for the term “dressing interface” that is used by the examiner, then reads the structural limitations of a preferred embodiment into the claims.  Applicant may amend limit claim 1 to include the specific structure of dressing interface 400, of Fig. 5B, as claim limitations.  The examiner will interpret claim 1 based on the above dictionary definitions of the term “interface” described above.  MPEP 2173.01 Section 1.  Applicant’s assertions are non-persuasive for the above reasons.
On page 8, of the Reply, Applicant asserts that the cited prior art references do not teach the claim 1 limitation the dressing interface comprising a housing.  On the top of page 4, of the NFOA, Allen teaches:

The dressing interface (wound dressing B110, para [1042], Fig. B1) comprising: a housing (cover A98 as an example, para [0876], Fig A3B, alternative housing is first housing portion 3004 [para [0655]; Fig 99], second housing portion 3006 [para [0655], Fig. 99],  housing 1002 attached to pump assembly 1000 [para 0507], Fig 41A-41G]) having a therapy cavity including an opening configured to be disposed in fluid communication with the tissue site (para [0876]-[0880] teach the cover A98 is attached to therapy cavity to the source of negative- pressure (pump B150, para [1042], Fig. B1), and a vent port (exhaust openings 3058, para [0663], Fig. 104) adapted to fluidly couple the therapy cavity to a source of positive-pressure (para [0662], [0792], [0825], as examples, teach the system includes an exhaust passageway or exhaust valves that open to the atmosphere, a source of positive-pressure; cover A98 in Fig A3B includes an exhaust hole).  The housing is located on the non-wound facing side of the wound dressing B110 (wound interface) and the wound is located on the wound side of the wound dressing B110 wound interface.  Consequently, the dressing interface comprises a housing, including a therapy cavity comprising the pump and electronic components, as examples, and Applicant’s assertions are found non-persausive.  
Applicant asserts the cited prior art does not teach a housing having a therapy cavity.  As described above, the housing is in fluid communication with the wound whereby wound exudate flows from the wound into the therapy cavity of the housing.  The therapy cavity of the housing comprises a pump and electronic components for administering negative pressure wound therapy to the wound.  Applicant’s assertions are found non-persuasive.
Applicant asserts that all claims dependent from claim 1 (the only independent claim) are allowable based on their dependency to claim 1.  Consequently, all dependent claim rejections are maintained.
Applicant asserts that without conceding the propriety of the double patenting rejection over the claims of Long, the Applicant will consider filing a terminal disclaimer to obviate these rejections when the application is otherwise in condition for allowance.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924. The examiner can normally be reached Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/GREGORY J FEULNER/Examiner, Art Unit 3781                                       

/PHILIP R WIEST/Primary Examiner, Art Unit 3781